Citation Nr: 0211912	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for high cholesterol.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1999.

This appeal arose from a March 1999 rating action of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  A September 1999 rating decision 
confirmed the denial of service connection for a bilateral 
hearing loss.  In July 2001, the RO issued a rating action 
which again denied the requested benefits.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral hearing 
loss disability for VA purposes.  

2.  The evidence demonstrates the presence of a heart murmur, 
but no current medical evidence of a cardiovascular 
disability due to the heart murmur.

3.  The veteran does not currently have a respiratory 
disorder, and any respiratory disorder that may be present is 
not shown to be causally or etiologically related to service.

4.  The evidence demonstrates the presence of high 
cholesterol, but no current medical evidence of a 
cardiovascular disability due to high cholesterol.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001); 66 
Fed. Reg. 45,630 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).

2.  A cardiovascular disorder manifested by a heart murmur 
was not incurred in or aggravated by service, nor may one be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,630 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

3.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2001); 66 
Fed. Reg. 45,630 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).

4.  A cardiovascular disorder manifested by high cholesterol 
was not incurred in or aggravated by service, nor may one be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,630 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he should be service-connected 
for the above-requested disabilities, noting that each had 
their onset during service.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Bilateral hearing loss

The veteran's service medical records indicate that his 
hearing was evaluated on a number occasions.  This included 
at the time of his November 1978 entrance examination and 
again in May 1979, August 1979, June 1983, January 1988, 
September 1989 and July 1993.  On each of these occasions, 
his hearing was noted to be normal.  The evidence also 
indicates that he had been issued ear protection in September 
1989.

The veteran was examined by the VA in December 1989.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
15
LEFT
10
15
10
10
15

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

VA re-examined the veteran in March 2001.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
20
LEFT
15
10
5
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.



Heart murmur

The veteran's service medical records included the November 
1978 entrance examination, which found a normal 
cardiovascular system.  This was confirmed at the time of the 
June 1983 periodic examination.  On July 16, 1992, he 
complained of shortness of breath and chest pain or pressure.  
The examiner heard a grade 2/6 systolic ejection murmur over 
the whole precordium.  A September 10, 1992 chest x-ray 
showed no evidence of active cardiopulmonary disease.  The 
July 1993 periodic examination again found the cardiovascular 
system to be within normal limits.  In March 1996, a grade 1-
2/6 systolic murmur was again heard.  An echocardiogram was 
normal.  A cardiovascular consultation in October 1996 could 
not hear this murmur on examination.  In March 1997, it was 
commented that the murmur was hemodynamically significant.

The veteran was examined by the VA in December 1998.  He 
stated that he had had chest pain and a heart murmur on and 
off over the years.  He stated that he has no cardiovascular 
disease and that an exercise stress test done in March 1999 
had been normal.  An EKG done at the time of this examination 
was within normal limits.  A grade 2/6 systolic murmur was 
heard on auscultation.  EKG's performed on an outpatient 
basis by VA between 1999 and 2001 were all noted to be 
normal.


Respiratory disorder

The veteran's service medical records included the report of 
the November 1978 entrance examination.  This noted that his 
respiratory system was normal, as was a chest x-ray.  On 
March 22, 1991, he complained of a productive cough and a 
low-grade fever; bronchitis was diagnosed.  In April 1991, he 
noted that he had shortness of breath and chest pain 
secondary to colds.  After reporting shortness of breath and 
chest pain in July 1992, the examiner noted that his lungs 
were resonant and clear.  A September 1992 chest x-ray found 
no evidence of active cardiopulmonary disease.  The July 1993 
periodic examination found that his respiratory system was 
within normal limits, and a chest x-ray was negative.  On 
July 13, 1995, the veteran reported the emergency room with a 
history of asthma.  He had indicated that he had been having 
difficulty breathing.  However, in the emergency room he was 
not noted to be in any distress and there was no evidence of 
shortness of breath.

The veteran was examined by the VA in December 1998.  The 
general medical examination noted that his respiratory rate 
was 20.  His lungs were clear to auscultation bilaterally.  
The diagnosis was chronic intermittent cough.  The 
respiratory examination noted his complaint that he had 
itchiness at the back of the throat, which had caused 
episodes of coughing over the past two years.  The physical 
examination noted that his chest was clear.  There was no 
evidence of pulmonary embolism or respiratory failure.  The 
diagnosis was chronic cough, etiology unknown.

VA re-examined the veteran in March 2001.  He indicated that 
he would wheeze and his nose would become clogged upon lying 
down.  He stated that he would sometimes having trouble 
catching his breath.  He had a fair amount of post-nasal 
drip.  He complained of hemoptysis about 3 times per month.  
The examination found that his lungs were clear.  There was 
no evidence of pulmonary embolism or of respiratory failure.  
The examiner expressed the opinion that most of the veteran's 
problems were related to severe post-nasal drip, which would 
cause him to cough and gag at night.


High cholesterol

The veteran's service medical records show that he had high 
cholesterol readings in service.  

Post-service records reflect the veteran's diagnosis of 
hypertension.  There was no indication of high cholesterol.


Laws and Regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be . . . reopened on 
the basis of § 3.303(b) if the condition is 
observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

The Board notes that in February 2001, the RO sent 
correspondence to the veteran informing him of the provisions 
of the VCAA.  In this letter, he was informed of the evidence 
that was already of record and of what evidence was needed to 
substantiate his claims.  He was also told of what VA would 
do to assist him and of what his duties were.  In March 2001, 
the veteran indicated that he was being treated at the VA 
Medical Center; these records were obtained by the VA and the 
veteran was afforded another VA examination in March 2001.  
Therefore, it is found that VA has met its duties of notice 
and development pursuant to the provisions of the VCAA.

Bilateral hearing loss

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss disability has not been established.  The 
service medical records contained numerous hearing 
evaluations, all of which were normal.  Moreover, hearing 
evaluations conducted by VA in December 1998 and March 2001 
also indicated that his hearing was within normal limits, and 
more specifically, that the veteran does not have a hearing 
loss disability as defined by the VA in 38 C.F.R. § 3.385.  

Clearly the evidence does not show the existence of a current 
hearing loss disability for which service connection may be 
awarded.  Therefore, it is concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bilateral hearing loss.

Heart murmur

After carefully considering the evidence of record, it is 
found that entitlement to service connection for a heart 
murmur has not been established.  The objective evidence of 
record does indicate that the veteran has a grade 2/6 
systolic murmur, which was first noted in service.  However, 
not every abnormality of heart action or heart sounds will 
permit service connection for a heart disease.  See 38 C.F.R. 
§ 3.303(b).  Before service connection may be granted, it 
must be shown that the heart murmur has resulted in a 
diagnosed disability.  

In the instant case, while the heart murmur has been noted, 
there is no objective medical evidence that it has resulted 
in a disability for which service connection may be awarded.  
While the veteran believes that such a disability exists, he 
is not competent, as a layperson, to render an opinion as to 
medical diagnosis or causation.  See Espiritu v. Derwinski, 1 
Vet. App. 492 (1992).  Under the circumstances, it is found 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a heart murmur.

Respiratory disorder

After a careful review of the evidence of record, it is found 
that service connection for a chronic respiratory disorder is 
not justified.  The service medical records indicated that 
the veteran was treated for bronchitis in March 1991.  
However, there is no indication that this resulted in the 
development of a chronic respiratory disorder.  There was no 
further treatment in service, and while he occasionally 
reported shortness of breath and pressure or pain in the 
chest, these symptoms were related to common colds.  
Moreover, the VA examinations conducted in December 1998 and 
March 2001 found no evidence of active pulmonary disease.  
Rather, the examination in March 2001 related his complaints 
of a chronic cough to severe post-nasal drip.  Therefore, 
there has been no diagnosis of a respiratory disorder and no 
opinion relating his symptoms of a cough to any such 
disorder.  Therefore, it is found that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a respiratory disorder.

High cholesterol

After reviewing the evidence of record, it is found that 
service connection for high cholesterol is not warranted.  
Elevated cholesterol levels were noted during service.  
However, the claims file does not reflect any evidence of a 
disability or disease, cardiovascular or otherwise, which has 
been related to the findings of high cholesterol.  

Where there is no objective evidence of a current disability, 
service connection for nonspecific pathology, like elevated 
cholesterol levels is not warranted.  See Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  As a consequence, it is found 
that the preponderance of the evidence is against the 
veteran's claim for service connection for high cholesterol.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a heart murmur is denied.

Service connection for a respiratory disorder is denied.

Service connection for high cholesterol is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

